Title: To James Madison from Joseph C. Cabell, 22 August 1817
From: Cabell, Joseph C.
To: Madison, James


Dear Sir,Warminster. 22d. August. 1817.
As soon after the afflicting scene produced by the death of my mother as I could find time to write I have copied the enclosed papers for the loan of which I return you my sincere thanks. It is to be regretted that such tables are not kept at all the colleges along the atlantic Coast, as well. They would soon throw abundant light on the nature of our climate.
I have sent subscription papers for the Central College into the different counties and places assigned to me at the late meeting: with the exception of some of the counties of the Northern Neck, with regard to which, I thought I might with propriety depart in a small degree from the course I promised to pursue. It appeared to me on further consideration rather doubtful whether those counties, after having lost so much property by the enemy, would be able or willing to contribute to the endowment of the Central College. On the other hand it seemed to be the desire of yourself & Mr. Jefferson to avoid fruitless applications. I therefore determined to write to a friend in the lower part of the northern Neck, & to another in the upper, requesting each to speak to the liberal men in the surrounding counties respectively, and thro’ the medium of conversation, to sound the disposition of the citizens in that quarter of the State; and only in the event of finding a favorable temper, to exhibit the subscription papers & to sollicit subscribers. Mr. Ellyson Currie of Lancaster, & Mr. William Brent of Stafford, are the persons alluded to. I hope this modification of my engagement with respect to those counties will be acceptable to yourself & Mr. Jefferson, inasmuch as it was with that View that I adopted it.
My confinement at home in consequence of the late illness of my mother, & the prevalence of the bilious fever in my family, has deprived me of the opportunity which I otherwise should have possessed of knowing the probable result of the subscription in the counties on this side of Albemar[l]e. From what I have yet heard, it is likely to be very small. I shall attend Nelson Court on monday with the view of promoting it as far as lies in my power. It is pleasing, however, to be informed that the subscription in Albemarle already amounts to nearly $30,000.
Our fields are covered with abundant crops, but bilious fevers of uncommon malignity prevail in this part of the State. With best wishes for the health & happiness of yourself & Mrs. Madison I remain, Dr. Sir, very respectfully & truly yours,
Joseph C. Cabell
